                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RYAN HUNT,                                         Case No. 19-cv-01604-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ISAAC OLIVARES,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Kern Valley State Prison, filed the instant pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983. ECF No. 1. On May 14, 2019, the Court determined that the

                                  15   complaint failed to state a claim upon which relief may be granted. ECF No. 12. The Court

                                  16   granted Plaintiff leave to file an amended complaint no later than June 11, 2019, cautioning him

                                  17   that failure to file an amended complaint by the deadline would result in the dismissal of this

                                  18   action. Id. at 3. Plaintiff did not file an amended complaint, and the deadline by which to do so

                                  19   has passed. For the foregoing reasons, and the reasons stated in the Court’s May 14, 2019 Order

                                  20   of Dismissal with Leave to Amend, this action is DISMISSED for failure to state a claim upon

                                  21   which relief may be granted. The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 20, 2019
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
